[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 75 
There is no question but that the common council had full power to ordain the grading and curbing of the sidewalk in front of the plaintiff's premises, and that for any incidental or consequential injury the plaintiff had no remedy, upon the general principle that private interests are subordinate to the public good. By section 14 of title 8 of the charter of the city of Binghamton, the building and maintaining in good order of all sidewalks is to be done at the expense of the premises in front of which they are required, or of the owner thereof; and after providing that the common council shall order the work to be done within a specified time, and cause a notice of the same to be served upon the owner or person in possession of the premises, it provides, that "if any work shall not be done within the time limited therefor, the common council shall by contract, orotherwise, cause it to be done, and assess the expenses thereof, with ten per cent addition, upon said premises, or upon the owner thereof."
In 1870 the common council passed a general resolution *Page 76 
directing the superintendent of streets, when the owner neglected to do the work by the time limited, "to cause the same to be done," and the question is whether this is a proper exercise of the power conferred upon the common council by the clause before quoted. It is a well-settled principle that public powers or trusts devolved by law or charter upon the council or governing body to be exercised by it when and in such manner as it shall judge best cannot be delegated to others. (Dill. on Mun. Corp., § 60.) If discretion and judgment are to be exercised, either as to time or manner, the body or officer intrusted with the duty must exercise it, and cannot delegate it to any other officer or person. On the other hand, a municipal corporation may appoint agents, or give directions to subordinate officers to perform duties of a ministerial or administrative character. (Dill. on Municip. Corp., § 60.)
The point involved is within a narrow compass. Any work not done within the time limited, the charter requires the common council to cause to be done by contract or otherwise. The council directed, not in a specific case, but in all cases, that the superintendent of streets should "cause the work to be done," thus delegating the precise authority conferred upon it. The charter conferred the power upon the council to cause it to be done by contract or otherwise. This requires the exercise of discretion and judgment as to the manner in which the work should be done. Whose judgment is to be exercised? The Legislature has said that it is the judgment of the council, but the latter has attempted to invest the superintendent of streets with its exercise. This they had no power to do. The charter clearly contemplates the action of the council in each case. As to one work, it might be judicious and economical to direct that it be done by contract, and let to the lowest bidder; in another, by contract with a particular person without bidding; in another, partly by contract and partly by day's work, and in another, entirely by day's work; and other terms and directions might be appropriate. The owner who is ultimately to pay *Page 77 
the expense has an interest in the manner in which the work is to be done, because it may materially affect the amount of the expense. He is entitled to the judgment of the council on that question. The principle decided in the case of Thompson v.Schermerhorn (6 N.Y., 92) is applicable. There the common council of the city of Schenectady were authorized to make by-laws and ordinances directing the improvement of streets within such time and in such manner as they might prescribe, and passed an ordinance for pitching and flagging a certain street in such manner as the city superintendent, under the direction of a committee of the common council, should direct and require. This court held the ordinance void for omitting to specify the manner in which the improvement was to be made. The court say: "In effect it is a power of taxation, which is the exercise of sovereign authority, and nothing short of the most positive and explicit language can justify the court in holding that the Legislature intended to confer such a power on a city officer or committee." The particular description of the work is no more important than the mode of making the expenditure, and the same principle applies to every power conferred upon the council until the improvement is finished and the tax collected. It is a general rule that such powers must be exercised in strict conformity to law, and that any interference by public bodies or officers with the property-rights of the citizen can only be justified by clear authority of the statute. It seems to me quite clear that the proposed expenditure required the action of the common council to determine the manner of doing the work, and this being so, it is equally clear that such action must have been taken in accordance with section 11 of title 4 of the charter. It was a "resolution" involving the expenditure of money for a local improvement, and affected rights of property.
I have examined the other provisions of the charter referred to, prescribing the powers and duties of the superintendent of streets, and the power of the common council to prescribe the duties of officers, and do not find anything to *Page 78 
affect the views before expressed as to the proper construction of the clause quoted.
The order of the General Term must be reversed, and the judgment entered upon the report of the referee affirmed.
All concur, except EARL, J., absent.
Order reversed, and judgment affirmed.